Citation Nr: 0301194	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  99-25 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active military service from February 1943 
to February 1946.

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a June 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, which denied the benefits 
sought on appeal.

In February 2002, the Board granted the veteran's motion 
to advance this case on the docket due to medical illness.  
38 C.F.R. § 20.900(c)(2002).

In a decision issued on March 25, 2002, the Board denied a 
claim for entitlement to service connection for additional 
disability (claimed as numbness of the right arm and hand, 
headaches, increased neck pain, and earaches) under the 
provisions of 38 U.S.C.A. § 1151, arising from treatment 
received at a VA medical facility in 1995.

In a December 2002 decision, the Board addressed this 
issue on the basis of new and material evidence.  The 
Board found that new and material evidence had been 
presented to reopen the claim for service connection for a 
residuals of a neck injury, and to that limited extent, 
the appeal was granted.  As the RO had not previously 
adjudicated the veteran's claim on principles of service 
connection, the Board sent the veteran a letter in 
December 2002, notifying him that the Board would be 
considering that issue, and offering him an opportunity to 
present argument on that issue.  See 38 C.F.R. 
§ 20.903(c).  A response from the veteran was received in 
January 2003, which is discussed in more detail in the 
decision below.  



FINDING OF FACT

The medical evidence does not show that any current neck 
(cervical spine) disorder is causally related to an 
incident of the veteran's active military service.  


CONCLUSION OF LAW

Residuals of a neck injury were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the veteran's claim that he 
injured his neck in service, and that he currently 
experiences residuals of that injury.  

As a preliminary matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002).  Among other things, the VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information 
that is necessary to substantiate a claim for benefits.  
Under 38 U.S.C.A. § 5103A, the VCAA codified VA's duty to 
assist, and provides that VA will make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim.  

Implementing regulations for the VCAA were subsequently 
enacted and made effective November 9, 2000, for the most 
part.  See 38 C.F.R. §§ 3.102, 3.159.  The intended effect 
of the implementing regulations was to establish clear 
guidelines consistent with the intent of Congress 
regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA statutes 
and the implementing regulations will be collectively 
referred to as "the VCAA." 

Although the VCAA was not specifically applied by the RO 
in this case, the Board finds no prejudice to the veteran 
in proceeding with this appeal because the VCAA 
requirements have been met, as explained below.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a matter not addressed by the RO, the 
Board must provide an adequate statement of reasons and 
bases as to why there is not prejudice to the appellant).  

One of the requirements under the VCAA is that VA notify a 
claimant of any information or evidence that is necessary 
to substantiate the claim, including which portion of 
evidence the claimant should provide, and which portion VA 
will attempt to obtain.  38 U.S.C.A. § 5103; Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  A review of the 
claims file shows that this requirement has been met, as 
evidenced by letters in the record.  Following the 
veteran's July 1998 claim to reopen his appeal, the RO 
sent the veteran a letter dated in September 1998, which 
explained the type of information needed to reopen his 
claim for service connection.  After this appeal was 
certified to the Board in March 2001, the Board notified 
the veteran by letter dated in March 2002, that additional 
development was being undertaken in his case.  See 
38 C.F.R. § 19.9 (a)(2).  The Board notified the veteran 
that records had been requested from various VA medical 
facilities on his behalf.  The Board also requested that 
the veteran fill out authorization and consent forms for 
certain private medical providers he identified so that 
the Board could attempt to obtain his complete treatment 
records.  By letter dated in June 2002, the Board notified 
the veteran that certain requests for records had negative 
results, either because the medical facility indicated 
that no records were located, or because mail was returned 
as undeliverable.  By letter dated in November 2002, the 
Board notified the veteran that they had requested both 
adjudication and medical records concerning his grant for 
SSI from the Social Security Administration.  In a 
December 2002 letter, the Board notified the veteran of 
responses received in connection with requests for certain 
records.  Copies of those responses were enclosed with 
that letter for the veteran's review.  See 38 C.F.R. 
§ 20.903(b). 

As noted in the Introduction to this decision, although 
the RO did not previously adjudicate the issue on the 
basis of service connection, the Board notified the 
veteran in a December 2002 letter that the Board wanted to 
consider the issue of entitlement to service connection 
for residuals of a neck injury, which was not something 
that the RO had looked at when adjudicating his case.  
Since the veteran had not previously been provided the 
pertinent laws and regulations governing claims for 
service connection, the Board enclosed copies of that 
information with the December 2002 letter.  The Board also 
offered the veteran the opportunity to submit additional 
evidence or argument on the issue, or to tell the Board to 
proceed with adjudication of the appeal.  In January 2003, 
the Board received a response from the veteran in which he 
indicated that he had no further evidence or argument to 
present.  The veteran also enclosed a statement that 
essentially summarizes his contentions.  The Board will 
address that statement in the decision below.  In light of 
the foregoing, the Board is satisfied that the veteran was 
put on notice as to the evidence needed to substantiate 
his claim, including what evidence he should supply, and 
what evidence VA would assist in obtaining.  See 
38 U.S.C.A. § 5103; Quartuccio, supra.

VA also has a duty under the VCAA to assist claimants in 
obtaining evidence necessary to substantiate a claim for 
benefits.  38 U.S.C.A. § 5103A.  Throughout this appeal, 
VA has assisted the veteran in obtaining relevant 
evidence.  The record contains the veteran's service 
medical records, private treatment records, and VA 
clinical records.  In June 2000, the veteran testified at 
a hearing held at the RO, and in April 2001, he testified 
at a hearing held before the undersigned member of the 
Board.  Transcripts of those hearing are in the record.  
As is clearly documented in the record, attempts have been 
made to secure all relevant records identified by the 
veteran, and the Board is unaware of any additional 
evidence that should be obtained prior to proceeding with 
this appeal.  In the veteran's statement received in 
January 2003, he refers to service medical records, which 
are discussed in more detail in the decision below.  He 
also indicates that he "never sees anything on your 
reports of nurse pract. [M]."  The veteran previously 
referred to that same nurse practitioner in other 
statements of record.  The Board notes that there are VA 
clinical records in the claims file from the VA medical 
center in Sepulveda, which reference the nurse 
practitioner.  There is no indication in the record that 
there are missing VA treatment records, nor does the 
veteran contend such. 

The veteran was afforded VA examinations in August 1969 
and January 1979.  Although the veteran has not been 
afforded a recent VA examination, the Board does not find 
that an additional examination or medical opinion is 
necessary at this point, as contemplated under 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  An examination or 
opinion is "necessary" if the record contains competent 
evidence of a current disability, and indicates that the 
disability may be associated with the claimant's active 
service, but does not contain sufficient medical evidence 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  As is explained in more detail 
in the decision below, the record contains adequate 
medical evidence of a current cervical spine disorder, but 
there is no documentation of an in-service neck or 
cervical spine injury, and there is no competent medical 
evidence suggesting a causal relationship between any 
current cervical spine symptomatology and an incident of 
the veteran's active service.  As such, the Board does not 
find that another VA examination is necessary in this 
case.  In short, the Board finds that the duty to assist 
the veteran was satisfied, and the case is ready for 
appellate review.  See 38 U.S.C.A. § 5103A.

Service connection is granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease in the line 
of duty, in active military, naval, or air service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
may be presumed for certain chronic diseases, such as 
arthritis, if evidence establishes that the disease was 
manifest to a compensable degree within the first year 
following service separation.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  Where the determinative 
issue in a service connection claim involves a medical 
diagnosis, competent medical evidence is required.  This 
burden cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The veteran claims that he injured his neck during active 
military service while participating in calisthenics, and 
that his neck has bothered him since that time.  He claims 
that the only treatment he received for his neck during 
service was aspirins. 

In January 2003, the veteran submitted a statement of 
contentions pertaining to his claim.  In that statement he 
indicated that he sustained a neck injury around April 
1943, for which he went to sick call and was treated with 
aspirin.  He also indicated that a back plaster was 
applied, and that he was then sent to the field for 
training.  Additionally, he noted that he was hospitalized 
in Fort Lewis, Washington, for three days with fever and 
joint pain.  He indicated that this should be in his 
medical records "sick call book" when he was in the 780th 
AAA Co.  He stated that "[t]his [has] never shown up in my 
records as ever being in the 780th AAA, which was where I 
was injured and treated for problems [one and a half] 
years." 

The Board has carefully reviewed the evidence of record, 
and finds that there is a medical record from Fort Lewis, 
Washington, dated in December 1943.  The source of the 
veteran's admission was listed as "formal transfer via 
780th AAA Disp."  The record notes that the veteran was 
seen with complaints of sore throat, fever, and headaches, 
but no aches or pains.  The impression was 
nasopharyngitis.  There was no mention of any complaints 
of joint pain, back pain, or neck pain.  Moreover, the 
veteran's service medical records are negative for any 
evidence of history, complaints, or findings of a 
disability or injury of the neck.  Records show that the 
veteran was seen exclusively for unrelated medical 
problems.  The service separation examination in February 
1946, is negative for a history of a neck injury.  No 
pertinent complaints were reported, and the treating 
physician reported no muscle defects or other pertinent 
abnormalities.

Following service separation, the earliest medical 
evidence of record is a February 1947 private medical 
statement from P. H. Wilson, M.D., who indicates that the 
veteran was treated for myositis and tennis elbow in 1946.  
A February 1949 buddy statement indicates that during 
service the veteran continuously complained that his neck 
and shoulder hurt him.  On an employment affidavit, 
received in May 1949, the veteran indicated that he became 
totally disabled in May 1948, and that he had to 
discontinue working because of his disability.  He 
reported that he could not work because he "can't use 
arms."  The affidavit was negative for any complaints of a 
disability or injury of the neck.

In November 1949, the veteran applied for VA hospital 
treatment.  An examination conducted in connection with 
that application indicates that the veteran had "no 
history of injury to neck or shoulders."  The veteran's 
symptoms were described as pain in both shoulders, worse 
on the right, for several years.  It was noted that the 
veteran first had pain down his right arm, and was told be 
a doctor that he had cervical ribs.  Examination of the 
neck and shoulders was "essentially negative."  X-rays 
were ordered, and the x-ray report reflects no abnormality 
in the cervical spine, bone, or joint structure, and no 
indication of a cervical rib.  The diagnosis was myositis, 
and the examiner noted that hospitalization was not 
necessary.  

A February 1950 private medical statement from Ralph 
Markley, M.D., indicates that on a visit to his office in 
February 1947, the veteran was seen for complaints of 
right arm pain.  It was noted that the veteran first 
noticed this arm pain in 1943, for which he received 
physical therapy.  Since then, he had this arm pain "on 
and off."  There was no history of a neck injury or neck 
pain.  Dr. Markley stated that on the veteran's visit to 
his office in February 1947, he complained of pain 
starting in the elbow region of the left arm, and 
radiating to the right shoulder and neck.  Dr. Markley 
indicated that an x-ray of the cervical region revealed a 
slight suggestion of a bilateral cervical rib from the 
seventh cervical vertebrae.

In July 1953, the veteran underwent a VA examination in 
connection with an application for VA hospital treatment.  
The veteran complained of pain in his neck and right 
shoulder.  A complete neurological examination revealed no 
evidence of disease or injury of the central nervous 
system, other than pain produced in the right shoulder by 
head turning.  The diagnosis was injury, I-V disc, C-6, 
without lateral nuclear herniation manifested by slight 
pain on head turning, flexion, and extension and area of 
hyperesthesia, midscapular region, right.  The examiner 
noted that hospitalization was unnecessary, and the 
veteran was referred to his own physician.

A December 1968 private medical record from David R. 
Victorino, M.D., indicates that the veteran reported 
having disc problems in his thoracic and cervical spine, 
which began in service in 1943.  A VA examination report 
dated in September 1969 contains a diagnosis of 
degenerative osteoarthritic changes of the cervical spine, 
lumbar spine, and hips.  The examiner noted that the 
veteran had injured his lower back in May 1966, while 
pouring concrete.  The veteran complained of pain in his 
neck radiating to his upper extremities, but there was no 
reference to the in-service neck injury.  In a January 
1979 VA examination report, degenerative spondylosis of 
the lower cervical spine was diagnosed.  The examiner 
reported that, externally, the neck appeared normal, with 
no limitation of motion and no muscle tenderness. 

VA clinical records reflect that in October 1980 and 
November 1982, the veteran was seen with complaints of 
neck pain.  The November 1982 record contains a diagnosis 
of tension headaches.  Following that time, the record 
contains extensive VA outpatient treatment records from 
various VA medical centers, including Sepulveda and West 
Los Angeles.  Those records are dated from the 1990's to 
the present, and reflect ongoing complaints and treatment 
pertaining to a cervical spine disorder and neck pain, as 
well as other disorders unrelated to this appeal.  A March 
1999 VA clinical record contains a diagnosis of cervical 
spondylosis with neck pain.  A March 2001 VA MRI report 
contains an impression of cervical spine canal narrowing 
at C6-7, multilevel neural foraminal narrowing (severe), 
and multilevel degenerative disc disease.  A May 2001 VA 
MRI report reveals cervical spine disc bulging and 
degenerative disc disease. 

The Board has thoroughly reviewed all the medical evidence 
of record, as summarized in part above, but finds that the 
preponderance of the evidence is against a claim for 
service connection for residuals of a neck injury.  The 
record is clear that the veteran currently has a cervical 
spine disorder, and that he has had ongoing symptomatology 
of a cervical spine disorder and neck pain for many years.  
However, the earliest confirmed medical diagnosis of 
record of a cervical spine disorder is several years 
following service separation, in July 1953.  At that time, 
a VA examination diagnosed the veteran with an injury, I-V 
disc, C-6, without lateral nuclear herniation.  

Significantly, the post-service clinical records dated 
prior to the July 1953 VA examination report reflect 
treatment for myositis, tennis elbow, and a shoulder 
disorder, but there is no evidence of a cervical spine or 
neck disorder during that time period.  Although Dr. 
Markley indicated in a February 1950 statement that the 
veteran had complained of pain radiating to his shoulder 
and neck in 1947, he did not offer a diagnosis of a neck 
disorder at that time, other than to note that an x-ray of 
the cervical region had revealed a slight suggestion of a 
bilateral cervical rib.  However, a VA examination in 
November 1949, indicated that the veteran had "no history 
of injury to neck or shoulders," and the examination of 
the neck and shoulders was "essentially negative."  
Moreover, an x-ray of the cervical spine taken at that 
time showed no abnormalities, and no cervical rib.  In a 
September 1969 VA examination the veteran was diagnosed 
with degenerative osteoarthritic changes of the cervical 
spine, but there was no indication that those findings 
were present prior to that time.  

In summary, there is no evidence of record, other than the 
veteran's own statements, of a neck injury in service.  
More significantly, there is no medical evidence or 
medical opinion in the record establishing a causal 
relationship between any current cervical spine disorder 
and an incident of the veteran's active service.  While 
the record establishes that the veteran has a long history 
of neck symptomatology, the record contains no probative 
medical evidence establishing that any current neck or 
cervical spine disorder is causally related to an incident 
of the veteran's active service, including his claimed 
injury in service.  

The Board acknowledges that some medical records reflect a 
history of the onset of a cervical spine disability during 
military service.  Specifically, a March 1996 VA 
occupational therapy record contains a diagnosis of 
degenerative disc disease, with the onset listed as a 1943 
neck injury.  Additionally, a November 1982 VA clinical 
record reports neck pain since 1946.  A July 1995 VA 
clinical record reports that the veteran has had neck 
problems since the 1940's, and a May 2001 VA clinical 
record notes that the veteran had a long history of neck 
pain with radicular pain since 1943.  Those statements 
were presumed credible for purposes of reopening this 
appeal in the December 2002 Board decision.  See Justus v. 
Principi, 3 Vet. App. 510 (1992)(when determining whether 
a claim should be reopened, the credibility of the newly 
submitted evidence is presumed).  However, those 
statements appear to be based on the veteran's report of 
his own history, rather than on a factual basis in the 
record.  As such, those statements are not considered 
competent medical evidence as to the etiology of the 
veteran's current cervical spine disorder.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (evidence or 
information recorded by a medical examiner, unenhanced by 
any additional medical comment by that examiner, does not 
constitute competent medical evidence).

Furthermore, the Board acknowledges the veteran's 
statements and testimony of record that he injured his 
neck in service, and that he currently has residuals of 
that neck injury.  The Board does not dispute the 
veteran's contentions regarding the in-service neck 
injury.  The veteran is competent to testify that he 
injured his neck in service and that he has experienced 
neck pain since that time.  However, as the veteran is a 
lay person without any apparent medical expertise or 
training, his opinion as to whether any current neck or 
cervical spine disorder was caused by an injury in service 
is not competent medical evidence, which is required to 
establish service connection.  See Espiritu, 2 Vet. App. 
at 494-95 (laypersons may be competent to provide an "eye-
witness account of a veteran's visible symptoms," but they 
are not capable of offering evidence that requires medical 
knowledge).  Similarly, the 1949 buddy statement is 
sufficient to show that the author of that statement 
observed the veteran's complaints of neck pain.  However, 
to establish service connection in the present case, 
medical evidence is needed that provides a causal 
relationship between a currently diagnosed neck or 
cervical spine disorder and an incident of the veteran's 
active service.  Such evidence is not present in this 
case.  Additionally, although the veteran is competent to 
testify that he injured his neck in service, there is no 
evidence in the record that the veteran complained of neck 
pain upon service separation, and, in fact, the 
contemporaneous medical evidence is silent for continuing 
complaints of neck pain during the years following service 
separation.  Rather, the medical evidence indicates that 
the veteran was seen with complaints of other medical 
problems, and there was no confirmed diagnosis of a neck 
disorder until 1953.  As such, there is no basis to 
establish service connection on principles of continuity 
of symptomatology.  See 38 C.F.R. § 3.303(b).

In conclusion, for the reasons discussed, the Board finds 
that the preponderance of the evidence is against a claim 
for service connection for residuals of a neck injury.  
Accordingly, the appeal must be denied.  The Board has 
considered the "benefit of the doubt" rule, but because 
the evidence is not in relative equipoise, that doctrine 
is not applicable in this case.  See Ferguson v. Principi, 
273 F.3d 1072 (Fed. Cir. 2001) (38 U.S.C.A. § 5107(b) 
requires that the Board consider all the evidence and 
material of record; the benefit-of-the-doubt provision 
only applies where there is an approximate balance of 
positive and negative evidence).  


ORDER

Service connection for residuals of a neck injury is 
denied.



		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

